UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLYREPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodendedSeptember 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File Number: 333-172135 CHINA INDUSTRIAL STEEL INC. (Exact name of registrant as specified in its charter) Maryland 27-1847645 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Wall Street, 11th Floor, New York, NY 10005 (Address of principal executive offices) (Zip Code) 1-646-328-1502 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesoNoo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:73,542,058shares of common stock are issued and outstanding as of November 9, 2011. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS(UNAUDITED) 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 28 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 41 ITEM 4. CONTROLS AND PROCEDURES 41 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 42 ITEM 1A. RISK FACTORS 42 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 56 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 56 ITEM 4. (REMOVED AND RESERVED) 56 ITEM 5. OTHER INFORMATION 56 ITEM 6. EXHIBITS 57 SIGNATURES 58 Table of Contents PART I – FINANCIAL INFORMATION Forward Looking Statements This quarterly report contains forward-looking statements that relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our unaudited financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. The following discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this quarterly report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars. All references to “common shares” refer to the common shares in our capital stock. As used in this quarterly report, the terms "we", "us", "our", and "CIS" mean China Industrial Steel Inc., unless the context clearly requires otherwise. 3 Table of Contents ITEM 1. FINANCIAL STATEMENTS CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN US DOLLARS) (UNAUDITED) September 30, December 31, ASSETS Current Assets: Cash $ $ Bank notes receivable Accounts receivables, net Accounts receivables - related party Inventories, net Advances to suppliers VAT tax recoverable Advances to related parties Total Current Assets Machinery and Equipment, Net Machinery and Equipment - acquired from related parties, Net Total Machinery and Equipment, Net Other Assets: Restricted cash Land use rights and buildings under capital leases Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Equipment loan payables - related parties $ $ Current obligations under capital leases Employee loan payable - Bank loans payable Bank notes payable Short term loan payable - related party - Accounts payable Accounts payable - related parties Accrued liabilities Taxes payables Advances from customers Total Current Liabilities Long Term Liabilities: Equipment loan payables - related parties Obligation under capital leases - related parties Total Long Term Liabilities TOTAL LIABILITIES Commitments and Contingencies Stockholders' Equity: Series A Convertible Preferred Stock, $0.0001 par value, 10,000,000 shares authorized, none issued and outstanding - - Blank Check Preferred Stock, $0.0001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value, 980,000,000 authorized, 73,542,058 and 70,962,036 issued and outstanding at September 30, 2011 and December 31, 2010 Paid-in capital Stock to be issued - Statutory reserves Retained earnings Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME (IN US DOLLARS) (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, Revenues Sales to customers $ Sales to related parties Total Revenues Cost of Revenue Cost of Revenue - other vendors Cost of Revenue - related parties Total Cost of Revenue Gross Profit Selling and General and Administrative Expenses Selling and General and Administrative Expenses - other vendors Selling and General and Administrative Expenses - related parties Total Selling and General and Administrative Expenses Income From Operations Other Income (Expenses) Interest income Interest expense - bank borrowings ) Interest expense - related parties ) Total Other Income (Expenses) Income from operation before income tax Provision for income tax Net Income $ Other Comprehensive Income: Foreign currency translation gain Comprehensive Income $ Net Income Per Share Basic $ Diluted $ Weighted Average Shares Outstanding Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN US DOLLARS) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011, AND 2010 (UNAUDITED) Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by (Used in) Operating Activities: Allowance for doubtful accounts receivable Reduction in lower of cost or market inventory valuation - ) Depreciation Amortization of land use rights and buildings under capital leases Changes in operating assets and liabilities: Decrease in accounts receivables Decrease (increase) in accounts receivables - related party ) Increase in bank notes receivable ) ) Decrease in inventories Decrease (increase) in advances to suppliers ) Increase in VAT tax recoverable ) ) Increase in advances to related parties ) ) Decrease in accounts payable ) ) (Decrease) increase in accounts payable - related parties ) (Decrease) increase in accrued liabilities ) Increase in bank notes payable - - (Decrease) increase in advances from customers ) Increase (decrease) in taxes payables ) Net Cash Used in Operating Activities ) ) Cash Flows from Investing Activities: Cash acquired from recapitalization - Capital expenditures ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities Proceeds from bank loans Repayment of bank loans ) - Proceeds from stock to be issued - Proceeds from stock issued - Payment to obligation under capital lease - related parties ) ) Deposit of restricted cash ) - Repayment of employee loans ) - Repayment of short term loan - related party ) - Proceeds from private placement - Net Cash Provided by Financing Activities Effect of Exchange Rate Changes on Cash Net Decrease in Cash and Cash Equivalents ) ) Cash - Beginning of the Period Cash - End of the Period $ $ Supplemental Cash Flow Information: Interest Paid $ $ Income taxes $ $ Supplemental Schedule of Non-Cash Investing Activities: Obligation payable to seller of assets acquired $ $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.Organization and Basis of Presentation Organizations China Industrial Steel inc. (“CIS”) was incorporated January 27, 2010 under the laws of the State of Maryland. On February 5, 2010, CIS formed a wholly-owned subsidiary, Northern Steel Inc. (“Northern”), under the laws of the State of Colorado to facilitate the Company’s operations in China. On July 15, 2010, Northern formed its wholly owned foreign enterprise in Handan City, Hebei Province, China, Nuosen (Handan) Trading Co., Ltd (“Nuosen”), under the laws of China. Nuosen is a management company to manage operations in China. Handan Hongri Metallurgy Co., Ltd. (“Hongri”) is a Chinese company located at Handan City, Hebei Province, China. Hongri was incorporated under the Chinese laws on March 7, 2007 with registered capital of Reminbi (“RMB”) 90,489,999 (approximately $12 million US dollars). Hongri is primarily engaged in the business of manufacturing and selling steel plate, steel bars and steel billets for domestic customers. Hebei Wu’an Yuanbaoshan Industry Group Co., Ltd (“YBS Group”) is an enterprise incorporated and existing within the territory of China. YBS Group owns 70% equity interest of Hongri. Fakei Investment (Hong Kong) Ltd (“Fakei”) is an enterprise incorporated in Hong Kong. Fakei owns 30% equity interest of Hongri. On August 1, 2010, CIS, through Northern and its wholly owned foreign enterprise, Nuosen, entered into Entrusted Management Agreement, Exclusive Option Agreement, and Covenants Agreement (collectively, the “Entrusted Agreements”) with Hongri and shareholders of Hongri, YBS Group and Fakei. The effect of the Entrusted Agreements is to cede control of management and economic benefits of Hongri to Nuosen. As a consideration, CIS issued 44,083,529 restricted shares of its common stock, par value $0.0001, to Karen Prudente, a nominee and trustee for the shareholders of YBS Group entering into the Entrusted Agreements with Nuosen. CIS also issued 17,493,463 restricted shares of its common stock to the shareholders of Fakei in consideration for Fakei entering into the Entrusted Management Agreement with Nuosen. The Entrusted Agreements empower CIS, through Northern and Nuosen, with the ability to control and substantially influence Hongri’s daily operations and financial affairs, appoint its senior executives and approve all matters requiring shareholders’ approval. As a result of these entrusted agreements, which obligates CIS to absorb losses of Hongri that could potentially be significant to Hongri and give CIS the right to receive benefits from Hongri that could potentially be significant to Hongri and because CIS has the power to direct the activities of Hongri that most significantly impact Hongri’s economic performance, CIS, through its wholly-owned subsidiaries, is deemed to be the primary beneficiary of and have a controlling interest in Hongrias a Variable Interest Entity (“VIE”) under ASC 810-10-05-8A. Accordingly, CIS consolidates Hongri’s operating results, assets and liabilities. On August 10, 2010, Mr. Liu Shenghong, our Chairman of Board of Directors and one of the shareholders of YBS Group and several other shareholders of YBS Group (each of them, a “Purchaser”) have entered into call option agreements, (collectively, the “Call Option Agreements”), with our major shareholder, Karen Prudente, pursuant to which they are entitled to purchase up to 100% of the issued and outstanding shares of Karen Prudente at a price of $0.0001 per 100 shares for a period of five years as outlined in the Call Option Agreements: the Option may be exercised, in whole or in part, in accordance with the following schedule: 34% of the Option Shares subject to the Option shall vest and become exercisable on January 1, 2012; 33% of the Option Shares subject to the Option shall vest and become exercisable on January 1, 2013 and 33% of the Option Shares subject to the Option shall vest and become exercisable on January 1, 2014. 7 Table of Contents According to the above mentioned Call Option Agreements, Karen Prudente would transfer all restricted shares of our common stock that she received to the shareholders of YBS Group subject to the terms and conditions thereunder and entrust the shareholders of YBS Group with her voting rights in the Company. For accounting purposes, the above transactions were accounted for in a manner similar to a reverse merger or recapitalization, since the former equity shareholders of Hongri now effectively own a majority of CIS’ common stock immediately following the transactions. Consequently, the assets and liabilities and historical operations reflected in the consolidated financial statements prior to the transactions are those of Hongri and are recorded at the historical cost of Hongri, and the consolidated financial statements after completion of the transactions include the assets and liabilities of CIS, Northern, Nuosen, and Hongri (collectively, CIS or the “Company”), historical operations of Hongri, and operations of CIS, Northern, Nuosen and Hongri from the date of the transaction. CIS through Hongri, its operating company in China, produces and sells steel plates, steel bars and steel billets. The Company currently operates four production lines with an aggregate production capacity of 2.3 million metric tons of steel per year from its headquarters on approximately 1,000 acres in Handan City, Hebei Province, China. Most of the Company’s products are domestically sold in China. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in order to present the financial position and results of operations in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and are expressed in U.S. dollars. The consolidated financial statements include the historical operations of Hongri. The unaudited condensed consolidated financial statements as of September 30, 2011 and December 31, 2010 and for the three and nine months ended September 30, 2011 and 2010 were prepared pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (SEC) and in the opinion of management, reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position as of September 30, 2011 and the results of operations for the three and nine months ended September 30, 2011 and 2010, and cash flows for the nine months ended September 30, 2011 and 2010. Certain information and footnote disclosures normally included in the consolidated financial statements, in accordance with U.S. generally accepted accounting principles (GAAP), have been condensed or omitted pursuant to such SEC rules and regulations. These financial statements should be read in conjunction with the audited financial statements and notes thereto for the year ended December 31, 2010.The operating results for the three and nine month period ended September 30, 2011 is not necessarily indicative of the results to be expected for the full year. 2.Summary of Significant Accounting Policies Use of Estimates In preparing the unaudited condensed consolidated financial statements in conformity with U.S. GAAP, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the consolidated financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Significant estimates, required by management, include bad debt allowance, recoverability of long-lived assets, the valuation of inventories and valuation of warrants. Actual results could differ from those estimates. Fair Value of Financial Instruments The Company’s financial instruments consist of cash and cash equivalents, restricted cash, bank notes receivable, accounts receivable, net, advances to suppliers, VAT tax recoverable, advance to related parties, current portion of equipment loan payables and accrued interest – related parties, employee loan and accrued interest payable, bank notes payable, accounts payable, accrued liabilities, VAT and other tax payables, advances from customers, and accounts payable - related parties.The fair value of these financial instruments approximate their carrying amounts reported in the balance sheets due to their short-term maturity or by comparison to other instruments with similar terms. 8 Table of Contents Accounts Receivable Accounts receivable consists of balances due from customers for the sale of the Company’s steel products. Accounts receivable is recorded at the net realizable value consisting of the carrying amount less an allowance for uncollectible amounts. The Company estimates the valuation allowance for anticipated uncollectible receivable balances after taking into consideration industry experience, the current economic climate and facts and circumstances specific to the applicable customer. When facts subsequently become available to indicate that the amount provided as the allowance needs to be modified, an adjustment in the current period is made. Inventories Inventories are stated at the lower of cost, as determined on a weighted average basis or market. Costs of inventories include the purchase price and related manufacturing costs incurred in bringing the products to their present location and condition. Market value is determined by reference to selling prices or to management’s estimates based on prevailing market conditions. Management writes down the inventories to market value if it is below cost and also regularly evaluates the composition of its inventories to identify slow-moving and obsolete inventories to determine if a valuation allowance is required. Advances to Suppliers and Related Parties In order to ensure a steady supply of raw materials, the Company is required from time to time to make cash advances when placing its purchase orders. Management regularly evaluates the balance of advances and will make a reserve if necessary. Machinery and Equipment and Construction In Progress Machinery and equipment are stated at cost less accumulated depreciation. The cost of an asset comprises its purchase price and any directly attributable costs of bringing the asset to its present working condition and location for its intended use. Depreciation is computed on a straight-line basis over the estimated useful lives of the related assets. The estimated useful lives for significant machinery and equipment are as follows: Machinery and equipment 10 years Auxiliary facilities 10 years Transportation equipment 5 years Office equipment 3 - 5 years Electronic equipment 3 - 5 years Repairs and maintenance costs are normally charged to the statement of operations in the year in which they are incurred. In situations where it can be clearly demonstrated that the expenditure has resulted in an increase in the future economic benefits expected to be obtained from the use of the asset, the expenditure is capitalized as an additional cost of the asset. Construction in progress includes direct costs of construction or acquisition of equipment and design fees incurred. Capitalization of these costs ceases and the construction in progress is transferred to plant and equipment when substantially all the activities necessary to prepare the assets for their intended use are completed. No depreciation is provided until it is completed and ready for its intended use. 9 Table of Contents Advances from Customers Customer advances consist of amounts received from customers relating to the sales of the Company’s steel products.The Company recognizes these funds as a current liability until the revenue can be recognized. Revenue Recognition Revenue is recognized when all of the following have occurred: (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred, (iii) the price is fixed or determinable, and (iv) the ability to collect is reasonably assured. These criteria are generally satisfied by the Company at the time of delivery for sales, which is the point when risk of loss and title passes to the customer. Revenue is reported net of all value added taxes. The Company does not routinely permit customers to return products and historically, customer returns have been immaterial. Foreign Currency Translation The Company’s financial information is presented in U.S. dollars. The functional currency of our US parent company and US subsidiaries is the US dollar. The functional currency of the Company’s subsidiaries in the PRC is the RMB, the currency of the PRC. Subsidiary transactions, which are denominated in currencies other than RMB, are translated into RMB at the exchange rate quoted by the People’s Bank of China prevailing at the dates of the transactions. Exchange gains and losses resulting from transactions denominated in a currency other than the RMB are included in statements of income as foreign currency transaction gain or loss. The consolidated financial statements of the Company have been translated into U.S. dollars in accordance with ASC 830, “Foreign Currency Matters”. The financial information is first prepared in RMB and then is translated into U.S. dollars at period-end exchange rates for assets and liabilities and average exchange rates for revenue and expenses. Capital accounts are translated at their historical exchange rates when the capital transactions occurred. The effects of foreign currency translation adjustments are included as a component of accumulated other comprehensive income (loss) in stockholders’ equity. Three Months Ended September 30, Nine Months Ended September 30, Year Ended December, 31 RMB/US$ exchange rate at period end Average RMB/US$ exchange rate for the period The RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions. No representation is made that the RMB amounts could have been, or could be, converted into U.S. dollars at the rates used in translation. Cash flows from the Company’s operations are calculated based upon the local currencies using the average translation rate. As a result, amounts related to assets and liabilities reported on the statements of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheets. Value Added Tax The Provisional Regulations of the People’s Republic of China Concerning Value Added Tax (“VAT”) promulgated by the State Council came into effect on January 1, 1994. Under these regulations and the Implementing Rules of the Provisional Regulations of the People’s Republic of China concerning Value Added Tax, VAT is imposed on goods sold or imported into the PRC and on processing, repair and replacement services provided within the PRC. VAT payable in the PRC is charged on an aggregated basis at a rate of 13% or 17% (depending on the type of goods involved) on the full price collected for the goods sold but excluding any amount paid in respect of VAT included in the price.Certain offshore and overseas sales are not subject to VAT tax. The Company reports revenues and costs net of the PRC’s value added tax for all periods presented in the statements of operations. 10 Table of Contents Net Income Per Share Basic net income per share is computed on the basis of the weighted average number of common shares outstanding during the period. Diluted net incomepershare is computed similarly to basic net income per share except that it includes the dilutive securities (warrants) outstanding and potential dilution that could occur if dilutive securities were converted. Such securities (2,353,023 warrants at $4.50 per share and 1,000 warrants at $2.00 per share), had an anti-dilutive effect and, as such, were excluded from the calculation for all periods presented. Risks and Uncertainties The operations of the Company are located in the PRC. Accordingly, the Company’s business, financial condition may be influenced by the political, economic, and legal environments in the PRC, as well as by the general state of the PRC economy. The Company’s operations in the PRC are subject to special considerations and significant risks not typically associated with companies in North America and Western Europe. These include risks associated with, among others, the political, economic and legal environment and foreign currency exchange. The Company’s results may be adversely affected by changes in the political, regulatory and social conditions in the PRC, and by changes in governmental policies or interpretations with respect to laws and regulations, anti-inflationary measures, currency conversion, remittances abroad, and rates and methods of taxation. The current management team (specifically the CEO) of the Company and the majority owner of the Company through YBS are also the majority owners of the controlled variable interest entity in the PRC, Handan Hongri Metallurgy Co. Ltd. (“Hongri”). The US parent company (or CIS) only controls Hongri through certain agreements which obligated CIS to absorb losses of Hongri that could potentially be significant to Hongri or gave CIS the right to receive benefits from Hongri that could potentially be significant to Hongri and granted CIS the power to direct the activities of Hongri that most significantly impact Hongri’s economic performance. As such, there is a risk that the majority shareholders of the Company and, or Hongri could cancel these agreements if they believed it was necessary. If such action was to be taken, the Company would no longer retain control of Hongri, the operating subsidiary. Although the Company has not experienced losses from these risks and believes that they are in compliance with existing laws and regulations including the organization and structure disclosed in Note 1, this may not be indicative of future results. In addition, the management of CIS currently intends to either reinvest or retain all of the income generated by Hongri for strategic expansion purposes and operations into the foreseeable future. The Company has significant exposure to the fluctuation of raw material and energy products prices as part of its normal operations. There are many factors of our business which are impacted by prevailing market conditions, specifically, a change in the raw material and energy product pricing environment, rise or decline, will influence our inventory levels, purchasing decisions and will, ultimately, all have an impact on our gross profit. Management operational decisions are a direct response to the market and as such will change as market conditions change. As of September 30, 2011 and December 31, 2010, the Company had not entered into any commodity contracts to mitigate such risks. The Company provides credit in the normal course of business. Management continues to take appropriate actions to perform ongoing business and credit reviews of customers to reduce exposure to new and recurring customers who have been deemed to pose a high credit risk based on their commercial credit reports, the Company’s collection history, and perception of the risk posed by their geographic location. Concentration of credit risk with respect to accounts receivable is limited because a large number of geographically diverse customers make up the Company’s customer base. The Company is potentially exposed to risks of losses that may result from business interruptions, injury to others (including employees) and damage to property. These losses may be uninsured, especially due to the fact that the Company’s operations are in China, where business insurance is not readily available. If: (i) information that is available before the Company’s financial statements are issued or are available to be issued indicates that such loss is probable and (ii) the amount of the loss can be reasonably estimated, an estimated loss will be accrued by a charge to income. If such loss is probable but the amount of loss cannot be reasonably estimated, the loss shall be charged to the income in the period in which the loss can be reasonably estimated. As of September 30, 2011 and 2010, the Company has not experienced any uninsured losses from injury to others or other losses. 11 Table of Contents Recent Accounting Pronouncements In May 2011, the FASB issued Accounting Standards Update No. 2011-04, “Fair Value Measurements (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs,” (“ASU 2011-04”). ASU 2011-04 expands the disclosures for fair value measurements that are estimated using significant unobservable (Level 3) inputs. This new guidance is to be applied prospectively. This guidance will be effective for the Company beginning January 1, 2012. The Company anticipates that the adoption of this standard will not materially affect its consolidated financial statements. In June 2011, the FASB issued Accounting Standards Update No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income,” (“ASU 2011-05”). ASU 2011-05 eliminates the option to report other comprehensive income and its components in the statement of changes in equity. ASU 2011-05 requires that all non-owner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements. This new guidance is to be applied retrospectively. This guidance will be effective for the Company beginning January 1, 2012. The Company anticipates that the adoption of this standard will not change the presentation of its consolidated financial statements. Certain accounting pronouncements have been issued by the FASB and other standard setting organizations which are not yet effective and therefore have not yet been adopted by the Company. The impact on the Company’s financial position and results of operations from adoption of these standards is not expected to be material. 3. Bank Notes Receivable Bank notes receivable are highly liquid negotiable instruments issued by banks in the PRC on behalf of Hongri’s customers. These notes typically have maturities between one to six months. With these bank notes, The Company can: (a) redeem the notes for face value at maturity, (b) endorse the notes to the Company’s vendors as a form of payment instrument at full value, or (c) factor the notes to a bank. In the event that the Company factors these notes to a bank, it will record as interest expense the difference between cash received and the face value of the note. The Company believes all of the notes are fully realizable and has not recorded any reserves as of September 30, 2011 and December 31, 2010, respectively. 4. Accounts Receivable Accounts receivable at September 30, 2011 and December 31, 2010 consisted of the following: Accounts receivable $ $ Allowance for doubtful accounts ) ) Accounts receivable, net $ $ 5. Inventories Inventories at September 30, 2011 and December 31, 2010 consisted of the following: Raw materials $ $ Finished products Spare parts Total $ $ 12 Table of Contents 6. Machinery and Equipment, Net Machinery and equipment stated at cost less accumulated depreciation at September 30, 2011 and December 31, 2010 consisted of the following: Machinery and equipment $ $ Auxiliary facilities Transportation equipment Office equipment Electronic equipment Subtotal Accumulated depreciation ) ) Construction in progress Total $ $ 7. Restricted Cash Restricted cash represents required cash deposits by the bank as a part of collateral to bank notes payable (see Note 9). The Company has to maintain a minimum of 60% of the balance of the bank notes payable to ensure future credit availability. The Company earns interest at a variable rate per month on this restricted cash. 8.Obligations Under Capital Leases – Related Parties We account for all of our related party leases with YBS and our affiliates as capital leases under ASC 840 as we have concluded that YBS has the ability to extend the length of the terms of all of our leases whenever they see fit. Therefore we have concluded all of the leases meet the requirement for capitalization of assets as the term is expected to be greater than 75% of the useful life of the asset. We have calculated the value of the capitalized assets as the present value of all lease payments over the stated term using an estimated interest rate based on our bank borrowing rates. Upon YBS extending any of our leases, we will re-calculate the value of the capitalized lease based on the renewed terms and record an additional asset upon the occurrence. Typically, the terms of the lease are based on YBS’s costs and they structure their leases without any significant profits built in. In December 2007, the Company entered into a lease agreement with YBS Group to lease 956 mu (approximately 157.5 acres) of land as its manufacturing site. The rent for the first three years was waived per lease agreement. The annual lease payment is RMB 1,434,450 (approximately $224,922) which commenced in 2011. The average lease payment is RMB 1,291,005 (approximately $202,430) per annum. The lease is set to expire on December 31, 2037. The present value of the total lease payments at inception was RMB 12,703,147 (approximately $1,939,898), which was calculated with a discount rate of 7.83%, a PRC long term borrowing rate in December 2007. In November 2007, the Company entered into a lease agreement with YBS Group to lease the manufacturing building of Plate-Rolling I. The annual lease payment is RMB 3,522,211 (approximately $552,283) commencing on January 1, 2008. The lease is set to expire on December 31, 2017. The present value of the total lease payments at inception was RMB 23,816,623 (approximately $3,637,037), which was calculated with a discount rate of 7.83%, a PRC long term borrowing rate in December 2007. In November 2007, the Company entered into a lease agreement with Hongrong to lease the manufacturing building of Steel-Making I, a related party. The annual lease payment is RMB 1,210,716 (approximately $189,840) commencing on January 1, 2008. The lease is set to expire on December 31, 2017. The present value of the total lease payments at inception was RMB 8,186,666 (approximately $1,250,186), which was calculated with a discount rate of 7.83%, a PRC long term borrowing rate in December 2007. 13 Table of Contents In November 2009, the Company entered into a lease agreement with YBS Group to lease the manufacturing building of Steel-Making II. The annual lease payment is RMB 107,469 (approximately $16,851) commencing on January 1, 2010. The lease is set to expire on December 31, 2019. The present value of the total lease payments at inception was RMB 793,198 (approximately $121,129), which was calculated with a discount rate of 5.94%, a PRC long term borrowing rate in December 2009. In November 2009, the Company entered into a lease agreement with Hongrong to lease the manufacturing building of Bar-Rolling III. The annual lease payment is RMB 758,503 (approximately $118,933) commencing on January 1, 2010. The lease is set to expire on December 31, 2019. The present value of the total lease payments at inception was RMB 5,598,552 (approximately $854,955), which was calculated with a discount rate of 5.94%, a PRC long term borrowing rate in December 2009. 9.Bank Notes, Bank Loan Payable and Short Term Loan Payable – Related Party Bank Notes Payable The bank notes payable do not carry a stated interest rate, but carry a specific due date usually within six months. These notes are negotiable documents issued by financial institutions on the Company’s behalf to vendors. These notes can either be endorsed by the vendor to other third parties as payment, or prior to becoming due, they can factor these notes to other financial institutions. These notes are short-term in nature, as such; the Company does not calculate imputed interest with respect to them. These notes are collateralized by the Company’s restricted bank deposits. The Company has to maintain a minimum of 60% of the balance of the bank notes payable to ensure future credit availability. Bank Loan Payable Bank loans at September 30, 2011and December 31, 2010 consisted of the following: To Credit Union Interest at 6.10%, payable March 29, 2012 $ $ - Interest at 13.12%, payableSeptember 19, 2012 - Interest at 11.12%, payable December 12, 2011 - Interest at 10.23%, payable February 28, 2011 - To Raiffeisen Bank International AG Beijing Branch Interest at 8.53%, payableJuly 27, 2012 - Total Short Term Bank Loans $ $ On September 30, 2011, the Company received a RMB 19,000,000 ($2,979,200) short-term borrowing from Credit Union. The loan is a “working capital” loan that bears interest at 6.10% per annum and is due on March 29, 2012. The loan is secured by the equipment of Hongri. On September 22, 2011, the Company received a RMB 19,000,000 ($2,979,200) short-term borrowing from Credit Union. The loan is a “working capital” loan that bears interest at 13.12% per annum and is due on September 19, 2012. The loan is secured by the equipment of Hongri. On December 14, 2010, the Company received a RMB 19,000,000 ($2,878,880) short-term borrowing from Credit Union. The loan is a “working capital” loan that bears interest at 11.12% per annum and was due on December 12, 2011. The loan was secured by the equipment of Hongri. The loan was repaid in September 2011. On December 30, 2010, the Company received a RMB 19,000,000 ($2,878,880) short-term borrowing from Credit Union. The loan was a “working capital” loan that bore interest at 10.23% per annum and was due by February 28, 2011. The loan was secured by the equipment of Hongri. The loan was repaid in February 2011. 14 Table of Contents As of September 30, 2011 and December 31, 2010, short-term loans payable to the Credit Union totaled RMB 38,000,000 ($5,958,400) and RMB 38,000,000 ($5,757,760), respectively. Total value of equipment secured for above mentioned bank loans is RMB 70,967,104 ($11,127,642) as of September 30, 2011. On June 28, 2011, Hongri entered into a loan agreement (the “Agreement”) with Raiffeisen Bank International AG Beijing Branch (“Raiffeisen”). The Agreement provides for a revolving credit facility in an aggregate principal amount ofRenminbi (“RMB”) 180,000,000 (approximately $28,224,000) which shall be used as working capital. Borrowings under the Agreement will bear interest at 130% of the benchmark rates of similar loans published by the People’s Bank of China. (The benchmark interest rate for a one year loan is 6.56% currently.) The interest is calculated on the daily basis and shall be paid on the 20th of the last month of each quarter. The credit facility matures on July 31, 2012 and is secured substantially by the following: all machineries and equipment of Hongri; inventories ofHongri and Hongrong with a value of not less than RMB 75,000,000 (approximately $11,760,000); a security deposit of RMB 15,000,000 (approximately $2,352,000) into the Raiffeisen bank as a collateral; corporate guaranty from Hebei Wu’an Yuanbaoshan Industry Group Co., Ltd. (“YBS Group”), a majority shareholder of Hongri; and personal guaranty from Mr. Beifang Liu, Chairman of Yuanbaoshan and Mr. Shenghong Liu, Chairman and Chief Executive Officer of the Company. The Agreement also contains customary events of default for facilities of this type the occurrence of which would allow Raiffeisen to accelerate repayment of all outstanding amounts owed and terminate the facility, including among others, (a) the failure to pay when due the obligations to any entity/individual; (b) any representation or warranty made, or report, certificate or financial statement delivered, to Raiffeisen subsequently proven to have been incorrect in any material respect; (c) the failure to perform any covenants under the Agreement; (d) the occurrence of bankruptcy or insolvency events; and (e) the occurrence of any material unfavorable financial conditions of Hongri and/or its guarantors. During the period of the loan, the Company has to inform Raiffeisen within 24 hours for: (a) release of any new related law and regulations; (b) change of shareholder structure; (c) transfer the rights and obligations under the loan agreement. On August 24, 2011, Hongri deposited RMB 15,000,000 ($2,352,000) into Raiffeisen to execute the loan agreement and received RMB 180,000,000 ($28,224,000) on August 31, 2011. The Company recorded $2,352,000 (RMB 15,000,000) as restricted cash in the other assets section of the consolidated balance sheets. Short Term Loan Payable – Related Party As of September 30, 2011 and December 31, 2010, the net borrowings from a related party, Mr. Binchang Liu, a senior manager of the Company, totaled zero and RMB 24,100,000 ($3,651,632), respectively. The borrowings from Mr. Liu are payable on demand and bear interest at 7% per annum. For the nine months ended September 30, 2011 and 2010, the accrued interest expense payable was $301,685 and $86,683, respectively. The weighted average short term loan balance consisting of financial institution loans and Binchang Liu loans, was $9,020,513 and $2,981,448 as of September 30, 2011 and 2010, respectively. The weighted average interest rate for short term loan was 8.32% and 9.06% for 2011 and 2010, respectively. 15 Table of Contents 10.Accrued Liabilities Accrued liabilities at September 30, 2011 and December 31, 2010 consisted of: Accrued wages and benefits $ $ Accrued service fees - related party - Accrued short-term loan interest - related party Accrued bank loan interest - Accrued professional fees Accrued employee loan interest - Accrued commission payable - Total $ $ 11.Taxes Payables Tax payables at September 30, 2011 and December 31, 2010 consisted of: PRC corporation income tax $ $ Other taxes payable Total $ $ 12.Related Party Transactions Hongri is 70% owned by YBS Group,a major shareholder of some other steel production related companies, mainly Hongrong Iron and Steel Co. Ltd. (“Hongrong”), Wu'an Baoye Coke Industrial Co. Ltd.(“Baoye”), Wu'an Yuanbaoshan Cement Plant (“Cement Plant”), Wu'an Yuanbaoshan Ore Treatment Plant (“Ore Treatment”), Wu'an Yuanbaoshan Industrial Group Go. Ltd - Gas Station and Wu’an Yeijin Iron Co. Ltd. (“Yeijin”). During the routine business process, Hongri purchases raw materials and supplies from these companies and advances to / or owes cash to these companies. The relationships and the nature of related party transactions are summarized as follow: Name of Related Party Owned by YBSand its major shareholders Relationship to Hongri Nature of Transactions Hebei Wu'an Yuanbaoshan Industrial Group Co. Ltd. (“YBS Group”) Self 70% parent Services, information and public relationship, and coordination Wu'an Yuanbaoshan Industrial Group Co. Ltd - Gas Station 100% Affiliated company Supplier of gas Wu'an Hongrong Iron & Steel Co. Ltd (“Hongrong”) 67% Affiliated company Supplier of molten iron Wu'an Baoye Coke Industrial Co. Ltd. (“Baoye”) 49% Affiliated company Supplier of coke Wu'an Yuanbaoshan Cement Plant 36% Affiliated company Supplier of cement Wu'an Yuanbaoshan Ore Treatment Plant 33% Affiliated company Supplier of granular Wu’an Yeijin Iron Co. Ltd 31% Affiliated company Supplier of iron 16 Table of Contents U.S. GAAP requires consolidation when an entity holds a controlling interest in another entity (often in the form of control through voting interests) or if the entity meets the requirements of a variable interest entity (“VIE”). The Company has no direct control of the affiliated companies, noted above, through voting interests. However, because the Company has a variable interest in some of these affiliated companies via the supply relationships noted above (i.e. implied relationships), the Company is required to determine whether such affiliates are VIE’s and, if so, whether the Company is the primary beneficiary so that consolidation must occur. A VIE has the following characteristics in accordance with ASC 810-10-15-14: insufficient equity investment at risk; equity lacking decision-making rights; equity with nonsubstantive voting rights; lacking the obligation to absorb an entity’s expected losses and lacking the right to receive an entity’s expected residual returns. The Company’s analysis concluded that such affiliates were not VIE’s because none of these characteristics are present. As of September 30, 2011 and December 31, 2010 advances to related parties and accounts payable - related parties consisted of: Advances to Related Parties Name of related parties Wu'an Yuanbaoshan Industrial Group Co. Ltd $ $ Wu'an Hongrong Iron & Steel Co. Ltd Wu'an Yuanbaoshan Ore Treatment Plant - Total Advances to Related Parties $ $ Accounts Payable - Related Parties Name of related parties Wu'an Baoye Coke Industrial Co. Ltd. $ ) $ ) Wu'an Yuanbaoshan Ore Treatment Plant ) - Wu'an Yuanbaoshan Cement Plant ) ) Total Accounts Payable - Related Parties $ ) $ ) YBS Group is a parent company. It provides various services to the subsidiary companies, such as market and industrial information, public relationship, various government agents’ relationship, coordination of recycling of byproducts among the subsidiaries, executive officers’ salaries and so on. YBS group charged a service fee based on its expenses and services and allocated to its subsidiary companies proportionally. The amount charged to each subsidiary company is varied each year. Commencing in 2010, YBS Group charged 0.1% of current year revenue of Hongri. The management believes that 0.1% of revenue is a reasonable charge method. The services fees were $225,953 and $249,994 for the three months ended September 30, 2011 and 2010, respectively. The services fees were $629,402 and $533,395 for the nine months ended September 30, 2011 and 2010, respectively. Service fees consisted of management salaries, trainings, consultations, common areas charges and other fees. The Company estimated that service fee would be similar or marginally higher than current charged fees if the services had provided by third parties. Among services fees, executive officers’ salaries were stand-alone expenses. Such expenses were $15,580 and $14,780 for the three months ended September 30, 2011 and 2010, respectively, and $46,229 and $44,204 for the nine months ended September 30, 2011 and 2010, respectively, Purchases from related parties Hongri purchased raw materials from the above-mentioned related parties, primarily molten iron from Hongrong, and had advances and accounts payable to these related parties in the routine business operations. It is a common practice in China that a vendor or supplier requires an advance payment before the shipment of merchandise. The Company advanced to the related parties so that these related parties were able to pay partially in advance to their vendors or suppliers. Most of these advances related to the purchase of raw material and other supplies in routine business and were short term in nature. Also, since YBS group has a larger sourcing network and stronger bargaining power than Hongrong, YBS group purchases raw material used in molten iron processing by Hongrong from time to time and, as such, Hongri will also make advances to the YBS group. These advances are interest free and will be realized when the molten iron is purchased. The balance of advance to YBS group was $29,393,010 and $24,950,265 as of September 30, 2011 and December 31, 2010, respectively. The balance of advances to Hongrong was $60,129,722 and $19,215, 494 as of September 30, 2011 and December 31, 2010, respectively. 17 Table of Contents Accounts payable to related parties represents an unsettled amount in the normal course of business. These payables were short term in nature and were with no interest. Total payable to related parties was $182,010 and $4,505,684 as of September 30, 2011 and December 31, 2010, respectively. Hongrong is a manufacturer of molten iron – a raw material for the Company’s steel production. The Company subcontracted with Hongrong to process molten iron prior to February 2010.Beginning from February 2010, the Company terminated the subcontract relationship with Hongrong and began purchasing processed molten iron from Hongrong (as opposed to previously directly purchasing various raw materials and paying a processing/contract manufacturing fee to Hongrong) at a price equivalent to the local iron market, in accordance with a supply agreement. During three months ended September 30, 2011 and 2010, the Company purchased $176,488,138 (388,479 metric tons) and $77,110,042 (213,384 metric tons) of molten iron from Hongrong, respectively. During nine months ended September 30, 2011 and 2010, the Company purchased $506,574,339 (1,102,860 metric tons) and $252,850,829 (665,003 metric tons) of molten iron from Hongrong, respectively. The Company purchased powdered iron – raw material from YBS Group in the amount of $0 and $2,042,380 in the nine months ended September 30, 2011 and 2010, respectively. The Company had no purchaseof powedered iron from YBS Group in the three months ended September 30, 2011 and 2010. The Company purchased coke – raw material in the amount of $0 and $2,903,117 from Baoye in the nine months ended September 30, 2011 and 2010, respectively. The Company had no purchase of coke from Baoye in the three months ended September 30, 2011 and 2010. The Company purchased granular – raw material in the amount of $0 and $1,789,399 from Wu'an Yuanbaoshan OreTreatment Plant in the nine months ended September 30, 2011 and 2010, respectively. The Company had no purchase of granularfrom Wu'an Yuanbaoshan OreTreatment Plant in the three months ended September 30, 2011 and 2010. Sales to related parties The Company’s sales of its products to related parties were $3,359,561 and $63,151, in the three months ended September 30, 2011 and 2010, respectively. The Company’s sales of its products to the related parties were to $24,644,993 and $23,192,390, in the nine months ended September 30, 2011 and 2010, respectively. YBS Group acts as a distributor of steel products for the Company and all sales are final. The only right of return is for defective steel products and the Company has not experienced any returns in the past years of operations. The steel products are picked up directly by YBS Groupcustomers at which time the Company recognizes the sale. The Company has determined these sales should be recorded on a gross basis based on the following analysis: upon shipment all risks of ownership transfer to YBS Groupcustomers and the Company does not bare any additional risks and YBS Group has all of the collection risk from its customers. Accounts receivable from YBS Group were $11,629,067 and $17,298,276, as of September 30, 2011 and December 31, 2010, respectively. Equipment purchased from related parties See Note 13 Equipment Loans Payable – Related Parties. Loan from related party See Note 9 Bank Notes, Bank Loan Payable and Short Term Loan Payable – Related Party Leases from related parties See Note 8 Obligations Under Capital Lease – Related Parties 18 Table of Contents 13.Equipment Loans Payable – Related Parties Equipment loan payables – related parties at September 30, 2011 and December 31, 2010 consisted of: Equipment Loans Payable Equipment loan - YBS Group payable $ $ Equipment loan - Hongrong payable Total equipment loans payable Less: current portion ) ) Long-term payable $ $ On November 30, 2007, the Company purchased Plate-Rolling I production line and related auxiliary equipment from YBS Group at a price of RMB 191,163,559 (approximately $26,208,524), which was at cost, and carryover basis of YBS Group. YBS Group provided a 10 year seller-financed loan to the Company to finance the purchase. The loan bears interest at 5% per annum, and has a fixed repayment schedule at RMB 17,973,455 (approximately $2,818,238 at September 30, 2011 exchange rate) per annum (payable at the end of the year). The remaining balance is to be paid equally in the years 2016 and 2017. On November 30, 2009, the Company purchased Steel-Making II production line and related auxiliary equipment from YBS Group at a price of RMB 243,811,599 (approximately $35,718,399), which was at cost, and carryover basis of YBS Group. YBS Group provided a 10 year seller-financed loan to the Company to finance the purchase. The loan bears interest at 5% per annum, and has a fixed repayment schedule at RMB 24,380,000 (approximately $3,822,784 at September 30, 2011 exchange rate) per annum (payable at the end of the year). The remaining balance is to be paid equally in the years 2017 and 2018. On November 30, 2007, the Company purchased Steel-Making I production line and related auxiliary equipment from Hongrong at a price of RMB 326,028,440 ($44,698,499), which was at cost, and carryover basis of Hongrong. Hongrong provided a 10 year seller-financed loan to the Company to finance the purchase. The loan bears interest at 5% per annum, and has a fixed annual repayment schedule at RMB 30,414,021 (approximately $4,768,918 at September 30, 2011 exchange rate) per annum (payable at the end of the year). The remaining balance is to be paid equally in the years 2016 and 2017. For the three months ended September 30, 2011 and 2010, the Company recorded interest expense and paid interest totalling $647,144 and $686,075 to YBS Group, respectively. For the nine months ended September 30, 2011 and 2010, the Company recorded interest expense and paid interest totalling $1,917,258 and $2,058,224 to YBS Group, respectively. For the three months ended September 30, 2011 and 2010, the Company recorded interest expense and paid interest totalling $262,497 and $302,523) to Hongrong, respectively. For the nine months ended September 30, 2011 and 2010, the Company recorded interest expense and paid interest totalling $777,684 and RMB $907,570 to Hongrong, respectively. 19 Table of Contents Equipment loans, accrued interest and repayments were reconciled follows: Steel-Making II production line and related auxiliary equipment loan Plate-Rolling I production line and related auxiliary equipment loan YBS Group Loan Payable Total Loans and Accrued Interests Payable Accrued Loan Interests interest at 5% per annum, due December 31, 2018 interest at 5% per annum, due December 31, 2017 Balance at December 31, 2009 $ $
